Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 1 of 8

AO 91 (Rcv. ll/l l)Criminal Complaint

\UNITED STATES DISTRICT COURT

for the
Northem District of New York

uNlTEl) sTATEs oF AMERlCA )

v. )

JovAUN P. CLARK ) ease No. 5;19-MJ- ¢\MCN’R)
a/k/a Inch )
)
)
)
Defendant, )

chMINAL coMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of January 8, 2019 and .lanuary 17, 2019 in the county of Onondaga in the Northern District
of New york the defendant violated:

Code Section Ojfense Description
26 U.S.C. § 586l(d) Possession of Unregistered Machinegun (two counts)

'I`his criminal complaint is based on these facts:
See attached Aff`tdavit in Support of Criminal Complaint

E Continucd on the attached sheet.
W mt

/ 'Complai;tant 's signature
Richard Gardinier, Special Agent, A'I`F

 

Printed name and title

Sworn to before me and signed in my presence.
izzo/we Mné$;e

Judge 's signature

City and State: Syracuse, New York l-lon. Andrcw T. Baxter, U.S. Magistrate Judge

 

Printed name and title

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR Northem District of New York

United States v. Jovaun Clark Case No. S". tci' rYl') " 1441 (,H'FIE)

Filed Under Seal

 

 

AFFIDAVIT IN SUPPORT OF
A CRIMINAL COMPLAINT

I, Richard Gardinier, being first duly swom, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUNI_)

l. I make this affidavit in support of a criminal complaint charging Jovaun CLARK
with violating Title 26, United States Code, Section 586l(d), possession of firearms (machine
guns) not registered to him in the National Firearms Transfer Record (2 counts).

2. l am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), and have been since January 2, 2017. I attended the Federal Law
Enforcement Training Center (FLETC), located in Glynco, Georgia, where in l was enrolled in
and successfully completed both Criminal Investigator Training Program (ClTP) and Special
Agent Basic Training (SABT). During the course of my training, l received instruction on
physical surveillancc, interviewing sources of information and defendants, reviewing telephone
and financial records, applying for and serving search warrants, firearms trafficking, etc.

3. Prior to my time with ATF, I was employed by the United States Secret Service,
Uniformcd Division (USSS/UD) for four years. I was enrolled in and successfully completed thc
Uniformed Police Training Program (UPTP) at FLETC, as well as New Officcr Training with
the USSS/UD, located in Beltsvil|e, Maryland.

4. I am an investigative, or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 25 l0 (7), that is, an officer of the United States

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 3 of 8

who is empowered by law to conduct investigations of and make arrests for the offenses
enumerated in Title 18, 21 and 26, United States Code, As an ATF Special Agent, I am
authorized to seek and execute federal arrest and search warrants for Title 18 criminal offenses,

and Title 26 offenses, related to the unlawful possession and/or transfer of firearms.

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses This affidavit is intended
to show merely that there is probable cause for the requested search warrant and does not set
forth all of my knowledge about this matter.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that Jovaun CLARK has violated Title 26, United States Code,
Section 5861(d) by possessing two firearms (machine guns) as defined in Title 26, United States

Code, Section 5845(b), not registered to him as required by law.

Count One-Janua 8 2019 Possession of Unre istered Machine run-26 U.S.C. 5861 d

7. During December 2018, your Affiant met with an ATF Confidential Informant
(CI). This Cl has provided infomiation which has been independently verified to be reliable and
credible in the past. The CI informed your Affiant of a suspected firearms dealer whom the CI
met through another pcrson. The Cl indicated the suspected firearms dealer was a male, whose
identity was initially unknown, but who was subsequently identified as Jovaun CLARK.

8. On January 8, 2019, the Cl was searched and found to possess no contraband, to
include narcotics, firearms, ammunition or money. The CI was then provided with an amount of

pre-recorded government funds for the prc~arranged purchase of firearms Additiona|ly, the CI
2

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 4 of 8

was outfitted with multiple recording and transmitting devices_to capture the transaction both in
audio and video format. The CI was observed as he/she traveled with another person to 1300
Spring Street, Syracuse, New York and entered the downstairs apartment. Additionally, this
information was corroborated utilizing surveillance equipment worn by the CI during the
interaction.

9. Upon entering the apartment, the Cl met with an Hispanic male subject (I-I.M.S.
l), who placed a call to Jouvan CLARK continuing he was arriving at the pre-arranged time to
conduct the sale of firearms to the Cl. After a period of time, a taxi cab was observed by
surveillance units approaching the address of 1300 Spring Street. A black male (Jouvan Clark)
was observed exiting the vehicle and entering the downstairs apartment of 1300 Spring Street,
Syracuse, New York, wherein he met with H.M.S. l and the Cl.

10. CLARK produced two (2) pistols from his waistband, which he indicated he
would sell to the CI. Additionally, CLARK indicated one of the pistols, a tan colored .40 caliber,
bearing no serial number, had been altered to fire automatically, rather than semi-automatically.
CLARK also provided a quantity of ammunition as part of the sale. The CI provided CLARK
with an amount of pre-recorded government funds for the purchase of the two (2) fireamis.

l l. CLARK then departed the apartment at 1300 Spring Street, Syracuse, New York
and was surveilled as he traveled, in the taxi he arrived in, to the vicinity of 735 East Laurel
Street, Syracuse, New York, at which time further surveillance would have been detrimental to
the investigation

. 12. The CI then departed and was surveilled by officers and agents as the CI exited
the apartment, returned to his/her vehicle and subsequently returned to meet your Affiant, as well

as Special Agcnt Colin Grosser. Following the transaction, the Cl was searched wherein no

3

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 5 of 8

contraband, to include narcotics, firearms (other than those involved in the controlled purchase),
ammunition or money, was found.

13. The CI provided me with the following; two (2) unserialized pistols bearing no
make, model, manufacturer or serial number, both of which appeared to be 40 caliber, two (2)
rounds of Hornady 40 caliber ammunition, nineteen (19) rounds of Winchester 40 caliber
ammunition. One of the pistols, which was black and tan in color, Was affixed with what
appeared to be a Glock brand “auto-switch” on the rear of the slide, which allegedly enables the
pistol to fire more than one round with a single pull of the trigger. This would subsequently
classify it as a machine gun, pursuant to 26 U.S.C. § 5845(b), and subject to required registration
in the National Firearms Transfer Record pursuant to the National Firearms Act (NFA). The
pistol was “function-tested” by your Affiant, and observed by Special Agent Louis Saffioti, in
the ATF Syracuse Field Office, both of which determined the firearm to function as fully-
automatic. Subsequently, this firearm was submitted for examination to the Wallie Howard, Jr.
Center for Forensic Science in Syracuse, New York. Firearms Examiners there determined that
this firearm did fire as a fully automatic machine gun. As such, it is a machine gun defined in 26
U.S.C. Section 5845(b), and is required to be listed in the National Firearm Transfer Record. A
search of the National Firearms Transfer Record shows that Jovaun Clark has not registered this

firearm as required by law.

Count Two-Januarv 17, 2019, Possession of Unregistered Machineizun-26 U.S.C. § 586l(di

14. On January 17, 2019, the CI met with your Affiant and indicated he received the

phone number for CLARK from H.M.S.l, which was 315-960-2219. The Cl placed a call to this
4

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 6 of 8

phone number in the presence of your Affiant, who recognized CLARK’s voice at length by
your Affiant on surveillance recordings. The consensually monitored phone call went to the
voicemail, on which a male voice identical to CLARK’s was heard.

15. On .lanuary 17, 2019, the C 1 was searched and found to possess no contraband, to
include narcotics, firearms, ammunition or money, The CI was then provided with an amount of
pre-recorded government funds for the pre-arranged purchase firearms Additionally, the CI was
outfitted with multiple recording and transmitting devices to capture the transaction both in audio
and video format. The CI was observed as he/she traveled to 1300 Spring Street, Syracuse, New
York and entered the downstairs apartment. Additionally, this information was corroborated
utilizing surveillance equipment wom by the Cl during the interaction.

16. Upon entering the apartment, the Cl met with H.M.S.l, who placed a ca11 to
CLARK confirming he was arriving at the pre-arranged time to conduct the sale of firearms to
the CI. After a period of time, a taxi-cab was observed by surveillance units arriving in the
vicinity of 735 East Laurel Street. A male subject who was identified by surveillance units as
CLARK was observed exiting the front door of 735 East Laurel Street, carrying a green and tan,
military style back pack, and entering the taxi. The taxi was then observed as it proceed to 1300
Spring Street, Syracuse, New York. CLARK was observed exiting the vehicle and entering the
downstairs apartment of 1300 Spring Street, Syracuse, New York, wherein he met with H.M.S.l
and the Cl.

17. 'I`he CI advised that CLARK produced two (2) pistols and one (l) rifle from his
backpack, which he indicated he would sell to the CI. Additionally, CLARK indicated one of
the pistols had been altered to fire automatically, rather than semi-automatically. Furthennore,

CLARK indicated in sum and substance he makes the firearms himself and puts the “chip” on

5

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 7 of 8

them. The CI provided CLARK with an amount of pre-recorded government funds for the
purchase of the three (3) firearrns.

18. CLARK then departed the apartment at 1300 Spring Street, Syracuse, New York
and was surveilled as he traveled, in the taxi he arrived in, to 735 East Laurel Street, Syracuse,
New York, wherein he was observed entering the front door.

19. The CI then departed and was surveilled by officers and agents as the CI exited
the apartment, returned the vehicle and subsequently returned to meet your Affiant, as well as
Special Agent Collin Grosser. Following the transaction, the CI was searched wherein no
contraband, to include narcotics, firearms (other than those involved in the controlled purchase),
ammunition or money, was found. The CI provided both with the following; two (2)
unserialized pistols bearing no make, model, manufacturer or serial number, both of which
appeared to be 9mm in caliber, four (4) rounds of PMC 9mm Luger ammunition, four (4) rounds
of Remington 9mm Luger ammunition, one (1) unserialized gray rifle bearing no make, model,
manufacturer or serial number, affixed with a barrel measuring approximately nine (9) inches in
length. One of the pistols, which was black and gray in color, was affixed with what appeared to
be a Glock brand “auto-switch” on the rear of the slide, which allegedly enables the pistol to fire
more than one round with a single pull of the tri gger. This would subsequently classify it as a
machine gun and subject to the National Firearms Act (NFA), and subject to required registration
in the National Firearms Transfer Record. The pistol was “function-tested” by your Affiant, and
observed by SA Saffioti, in the ATF Syracuse Field Office, both of which determined the firearm
to function as fully-automatic. Subsequently, this firearm was submitted for examination by the
Wallie Howard, Jr. Center for Forensic Science in Syracuse, New York. Examination there

determined that this firearm did fire as a fully automatic. lt is a machine gun, as defined in 26

6

Case 5:19-cr-OOO71-DNH Document 1 Filed 01/30/19 Page 8 of 8

U.S.C. Section 5845(b), and is required to be listed in the National Firearm Transfer Record. A
search of the National Fireanns Transfer Record shows that Jovaun Clark has not registered this
firearm as required by law.

20. 1 request the court authorize the filing of a criminal complaint alleging that
Jovaun Clark has violated Title 26, United States Code, section 5861(d) (two counts) and

issue an arrest warrant so that he may be brought to court for further proceedings in

accordance with law.

Sealin Re uest F or This A lication and Affidavit

 

21. I respectfully request that this Criminal Complaint and Affidavit be sealed until further

MM%

Riéhard Gardinier
Special Agent

order of this Court.

Subscribed t and swom to before
me this Z@_ day of January, 2019

 

morable Andrew T. Baxter
U.S. Magistrate Judge

